This corrected notice of allowability vacates the NOA of 01/08/2021 in order to correct a typographical error with claim 3.
This office action is in response to the after final amendment and remarks filed 10/29/2020 and the interview on 02/11/2021.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. John Sipos on 02/11/2021.
The application has been amended as follows: 
This listing of claims will replace all prior versions and listings of claims in the application:

Listing of Claims:

1.	(Currently Amended). An injector element for injecting a mixture of at least a first propellant and a second propellant into a combustion chamber, the injector element comprising a first tubular wall defining a first duct for injecting the first propellant, a central body situated in the first duct, the first wall surrounding the central body, and a second wall surrounding with respect to a propellant injection direction from a downstream end of the first electrode.  

2.	(Cancelled)

3.	(Currently Amended).	The injector element according to claim 1, wherein the first electrode is a ground electrode. 

4.	(Currently Amended). The injector element according to claim 1, wherein the downstream end propellant injection direction.



6.	(Currently Amended). An injector comprising a plurality of injector elements according to claim 1.

7.	(Previously Presented). A combustion chamber including at least one injector element according to claim 1.  

8.	8(Previously Presented). A rocket engine comprising at least one combustion chamber according to claim 7.

9.	(Currently Amended). The injector element according to claim 1, wherein a flame that results from igniting the mixture of at least the first propellant and the second propellant becomes attached on a downstream end of the first wall.


Allowable Subject Matter
Claims 1 and 3-9 are allowed.  The following is an examiner's statement of reasons for allowance: the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “the first wall surrounding the central body, wherein the first wall comprises a first electrode and the central body comprises a second electrode for igniting the mixture by electric discharge, the first electrode and the second electrode being configured to generate an electric discharge immediately upstream from a zone where the first propellant and the second propellant mix together, wherein a downstream end of the second electrode is situated downstream with respect to a propellant injection direction from a downstream end of the first electrode”, in combination with the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831.  The examiner can normally be reached on Mon-Fri 8:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H Rodriguez/            Primary Examiner, Art Unit 3741